Title: To Alexander Hamilton from Timothy Pickering, 25 March 1798
From: Pickering, Timothy
To: Hamilton, Alexander



Philaa. March 25. 1798.
Dr. Sir

The inclosed I wrote last evening for your information. This morning I received your open letter of the 23d. As soon as a vessel shall be dispatched for France with letters of recall to our envoys, I presume the President will communicate their letters to Congress—whether demanded or not. If the envoys or any of them should be found in France (of which there is a bare possibility) they are to demand their passports and return—unless they shall have concluded a treaty, or are actually in treaty with persons vested with equal powers, and that the treaty proceeds with candour on the part of the French Government. This vessel will probably sail the ensuing Thursday.
What shall we say to the British Government? You hint at nothing. The opposition party have often insinuated that a treaty offensive & defensive has doubtless been already concluded with Great Britain—a friend of mine yesterday told me that he was asked if such a treaty had not arrived. The truth is, that not one syllable has been written to Mr. King or any one else upon the subject. I confess it to have been for some time my opinion that provisional orders should be sent to Mr. King. Mr. King in one of his latest letters desires to be particularly instructed. The dispatch boat may be diverted to go from France to England with such instructions (which will be in cypher) or may go directly to Falmouth, and there may ascertain whether our Envoys are or are not in France.
Your ideas communicated on this subject, and on the facts stated in the inclosed, will be highly acceptable to me: I wish to receive them on Wednesday.
Very truly & respectfully yours

T. Pickering
Alexander Hamilton Esq

